DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “the control unit is configured to set the target operating point within a third operating point range that is on a higher flow rate side than at least part of the first region and on a higher flow rate side than an operating point required immediately after a 
	Paragraph [0036] of the specification and Figure 4 in which applicant asserts support can be found describes “[w]hen the required operating point is changed from the operating point A to the operating point B, which is on the lower flow rate side and the lower pressure ratio side than the operating point A, the control unit 300 sets the target operating point as the operating point B, because the operating point B is on the higher flow rate side than the first region. After that, when the required operating point is changed from the operating point B to an operating point C1, which is on the lower flow rate side and the lower pressure ratio side than the operating point B, the control unit 300 sets the target operating point as an operating point C2 that is on the higher flow rate side than the first region, because the operating point C1 is an operating point within the first region,” such that no mentioning of an operating point required immediately after a current target operating point is set was identified. Looking at Figure 4, one can see that the operating point is set from point A to point B and then from point B to point C1, where no “operating point required immediately after a current target operating point is set” was shown. Additionally, it is unclear what would be an operating point required immediately after a current target operating point is set because it is clear from the specification that the operating point is the target operating point.
	Applicant also cites paragraph [0035] as providing support for the newly added limitation, which states “[o]n the other hand, if the target opening degree should be transferred to an operating point that is not on the lower flow rate side or the lower pressure ratio side than the present target operating point (NO in step S110), the control unit 300 sets the target operating point within a range that is on the higher flow rate side than the second region (step S130). In more concrete terms, when the required operating point is an operating point that is on the higher flow rate side than the second region, the control unit 300 sets the required operating point to the target operating point. When the required operating point is an operating point within the second region, the control unit 300 sets the target operating point as an operating point on the second borderline where the pressure ratio is the same as the pressure ratio at the required operating point. Subsequently, the control unit 300 sets a command value of the amount of air discharged from the turbo compressor 213 (the ACP flow rate) based on the target operating point set in step S130, and sets a command value of the amount of air supplied to the fuel cell 100 (the FC flow rate) and a command value of the pressure of air in the fuel cell 100 (the FC pressure) based on the amount and pressure of air required for electric power generation of the fuel cell 100 (step S140). After that, the control unit 300 drives the turbo compressor 213 based on the set command values, manipulates the opening degree of at least one of the pressure adjusting valve 221 and the bypass valve 231 such that the air whose flow rate corresponds to the difference between the amount of air discharged from the turbo compressor 213 and the amount of air required for electric power generation of the fuel cell 100 flows through the bypass flow passage 230 (step S150), and ends this process.” This is later shown in Figure 4, where the operating point is set to C2 from point B. However, this paragraph does not mention anything related to “the control unit is configured to set the target operating point within a third operating point range that is on a higher flow rate side than at least part of the first region and on a higher flow rate side than an operating point required immediately after a current target operating point is set” as claimed.
the target operating point within a third operating point range that is on a higher flow rate side than at least part of the first region”, which according to the flow chart in Figure 3 that paragraph [0035] is based upon, goes to step S120 instead of step S130, such that it is unclear why paragraph [0035] would provide support for the amendment when the claim has already set forth the operating procedure to be the left-hand side of the flow chart in Figure 3. Paragraph [0034] that describes the procedure on the left-hand side of the flow chart in Figure 3 does not provide any support for the amendment, either, as there is no mentioning of “the control unit is configured to set the target operating point within a third operating point range that is on a higher flow rate side…than an operating point required immediately after a current target operating point is set”.
	Additionally, applicant argues the claim has been amended to recite the target operating point is set to a higher flow rate side than a previous target operating point in the Remarks, which is not directed to the claimed invention. Further, none of the paragraphs nor Figures 4 and 5 that applicant cites disclose the target operating point is set to a higher flow rate side than a previous target operating point, where it can be seen in Figure 4, the target operating point is set from point A to point B to point C1 and in Figure 5, the target operating point is never set to be on a higher flow rate side than at least part of the first region that is required in the first part of the limitation.
	Therefore, the claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a current target operating point" in the last clause.  It is unclear if the limitation of a current target operating point is the same or different from a target operating point that was previously mentioned in the claim. At no point does the claim recite the target operating point has been changed or modified. Additionally, it is unclear what the difference is between “an operating point required immediately after a current target operating point is set” and “a current target operating point” in the claim because it is best understood that the target operating point is the operating point that is required after a target operating point is determined. For the purpose of examination, the limitation has not been further treated on the merits due to the indefiniteness and unclear requirements by the limitation. Clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arisawa (JP 2009-123550 cited on the IDS filed 2/7/19; see English machine translation).
Regarding claim 1, Arisawa discloses a fuel cell system (1000) comprising: 
a fuel cell (100); 
an air supply flow passage (air supply flow path 62) through which air to be supplied to the fuel cell flows ([0016]; see Figure 1); 
a turbo compressor (air compressor 34; it is disclosed the air compressor can be turbo type; [0018]) that supplies the air to the air supply flow passage ([0018]); 
at least one valve (flow rate adjustment valve 42 and back pressure valve 44) that adjusts a flow rate and a pressure of the air that is supplied to the fuel cell via the air supply flow passage ([0020]); and 
a control unit (20) configured to set a target operating point that is defined based on a target flow rate and a target pressure ratio of the air which the turbo compressor is caused to discharge (it is disclosed operating point is set through the desired flow rate and discharge side pressure of the compressor; [0023] and [0024]; see Figure 2), and control a rotational speed of the turbo compressor and an opening degree of the at least one valve such that an operating 
wherein a service region of the turbo compressor has a first region (see annotated Figure 6 below) as a first operating point range where an amount of change in flow rate is larger than a predetermined value when a pressure ratio of the air discharged by the turbo compressor is changed by a predetermined amount at a same rotational speed (it is disclosed the rotating speed is not changed while the back pressure valve is adjusted to lower the air pressure and increase the air flow rate; [0037]), on a higher flow rate side (operating point D is on a higher flow rate side than operating point B in Figure 6) than a surging region as a second operating point range where surging occurs in the turbo compressor (operating point B in Figure 6 is in the surge region ([0026])), and 
the control unit is configured to set the target operating point within a third operating point range that is on a higher flow rate side than at least part of the first region (where operating point D is located; see Figure 6), when a predetermined condition is fulfilled, in setting the target operating point (the target operating point is changed from operating point A to operating point B and then to operating point D to avoid setting the operating point in the surge region; [0037]).  

    PNG
    media_image1.png
    429
    500
    media_image1.png
    Greyscale

Regarding claim 2, Arisawa discloses all the claim limitations as set forth above, and further discloses the control unit is configured to set the target operating point within the third operating point range (operating point D) that is on the higher flow rate side than at least part of the first region, when a condition that the target operating point is transferred to the operating point that is on a lower flow rate side and a lower pressure ratio side (operating point D is a lower flow rate and lower pressure than operating point A) than a present target operating point (operating point A) is fulfilled, as the predetermined condition (as set forth above; [0036]-[0038]; see Figure 6).  
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive. 

Additionally, applicant argues Arisawa teaches an operating point is directly shifted to a target operating point D. However, Arisawa teaches the operating point is shifted from A to another operating point to the right and then to D, as shown in Figure 6. 
Therefore, the arguments were not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721